SENTENCIA
Los hechos que dan lugar al caso de autos ocurrieron el 22 de mayo de 1986 en la Panadería Valoi situada en Río Piedras. En esa fecha y lugar, José De Jesús Muriel, policía estatal —fuera de servicio y vestido de civil— se percató dé la presencia de un individuo que portaba un arma de fuego en el bolsillo del mameluco que vestía. Sin mediar palabra alguna, De Jesús Muriel lo encañonó por el costado dere-cho, lo desarmó y le disparó. El individuo —que posterior-mente resultó ser Manuel Martínez Díaz— herido de bala en el abdomen y tendido en el suelo le indicó a su atacante De Jesús Muriel que él era policía y acto seguido se puso de pie y le mostró su tarjeta de identificación.
Posteriormente, fue llevado al Dispensario de Río Pie-dras junto a De Jesús Muriel. Allí le prestaron los primeros auxilios y luego lo trasladaron al Centro Médico de Río Piedras. Una vez allí, Martínez Díaz se enteró de que su atacante era miembro de la Policía de Puerto Rico.
El 23 de julio de 1986, Martínez Díaz prestó una pri-mera declaración jurada sobre los hechos a la investiga-dora María Martínez Ortiz con el propósito de reclamar los beneficios del Fondo del Seguro del Estado. En esencia, declaró: (1) que no conocía a su agresor; (2) que a pesar de *201estar fuera de servicio, se encontraba en funciones, puesto que la labor del policía se extiende a las veinticuatro (24) horas del día; (3) que la investigación del incidente estaba a cargo del “Agente José Hernández, Placa 4392 de la División de Homicidios, en el Cuartel General ...” (Apéndice al escrito de mostrar causa, pág. 33); (4) que el incidente constaba reportado en una querella de número 86-1-262-06341, y (5) que no se había celebrado “juicio” alguno con relación a este incidente en espera de que él se restable-ciera para poder someter el caso.
Tres (3) semanas después, el 14 de agosto de 1986, Martínez Díaz prestó una segunda declaración jurada sobre los hechos. Esta vez, a preguntas del Sgto. Justo Poventud Vidal —Oficial Investigador de la Superintendencia Auxiliar en Inspección y Asuntos Disciplinarios de la Policía— declaró que se enteró de que su atacante De Jesús Muriel era miembro de la Policía cuando fue llevado al Centro Médico. Además de las preguntas formuladas, surge que en siete (7) ocasiones el sargento Poventud Vidal le hizo referencia y le mencionó específicamente a Martínez Díaz, el nombre de De Jesús Muriel como su atacante.
Como parte de este proceso administrativo, el 22 de agosto de 1986 el Capitán Emilio Ramos Robles se comu-nicó con el Tnte. Cor. Policarpio Ruiz Ramos. Le infor-maba, entre otras cosas, que “[l]a entrevista realizada al guardia herido [entiéndase Martínez Díaz] revela[ba] una versión muy diferente a lo declarado por el guardia que ejecutó la acción [De Jesús Muriel]” (Apéndice al escrito de mostrar causa, pág. 38), evidenciando así, pues, la participación activa de Martínez Díaz en esta investigación. Este hecho también lo sostienen las alegaciones no contradichas presentadas por el codemandado José De Jesús Muriel en su Moción de Desestimación de Demanda Enmendada de 30 de septiembre de 1988.
El 29 de agosto de 1986 De Jesús Muriel fue denunciado en el Tribunal de Distrito, Sala de San Juan, por el delito de tentativa de asesinato. Como víctima y testigo en este *202procedimiento figuraba Martínez Díaz. En ocasión de la investigación del caso, el 8 de septiembre de 1986 Martínez Díaz prestó una tercera declaración jurada ante la Fiscal Rosa Emilia Rodríguez, de la División de Investigaciones y Asuntos Criminales del Departamento de Justicia. En la declaración reiteró que conoció que su atacante era policía el mismo día de los hechos mientras era atendido en el Centro Médico.
Así las cosas, finalizada la investigación administrativa, el Superintendente de la Policía —mediante resolución de cargos fechada el 3 de diciembre de 1986— notificó a De Jesús Muriel su expulsión de la fuerza policíaca.
La investigación de estos hechos, realizada conjunta-mente por la Policía de Puerto Rico y el Departamento de Justicia, fue una exhaustiva y minuciosa, según sostiene la propia parte demandante. “De este modo la prueba obje-tiva pudo obtenerse y se pudo constatar la efectiva identi-dad de los testigos.” (Enfasis suplido.) Apéndice al escrito de mostrar causa, pág. 13.
Resulta incuestionable, pues, que por lo menos desde el 14 de agosto de 1986 Martínez Díaz tenía conocimiento tanto de la identidad de su agresor como de su nombre, al igual que de las circunstancias de su patrono. No obstante, el 13 de abril de 1987 Martínez Díaz, su esposa Hilda Medina Ramos y la sociedad legal de gananciales compuesta por ellos presentaron una demanda por daños y perjuicios en el Tribunal Superior, Sala de San Juan, contra la “Pa-nadería Valoi, John Doe Empleadoí,] la Compañía X y Compañía Z, compañías aseguradoras”. (Enfasis suplido.) Apéndice a petición de certiorari, pag. 13. Sorpresivamente no incluyeron como demandados a De Jesús Muriel ni al Estado, como tampoco le imputaron al primero la comisión de acto alguno, aun cuando hicieron referencia al agresor “codemandado” como “guardia de seguridad que trabajaba para la panadería ...”. Apéndice al escrito de mostrar causa, pág. 1. Además, alegaron que “[s]e incluyen (sic) a *203John Doe como aquella persona natural o jurídica que es o pudiera serle responsable en todo o en parte a los deman-dantes en este caso”. (Énfasis suplido.) íd., pág. 2.
El 19 de octubre de 1987 —transcurridos más de seis (6) meses desde la presentación de la demanda y aproximada-mente a un (1) año y cinco (5) meses de acaecido el suce-so— los demandantes Martínez Díaz et al. solicitaron la autorización del tribunal, y el 22 de octubre de 1987 en-mendaron su demanda a los efectos de incluir como de-mandados a De Jesús Muriel y al Estado Libre Asociado. Imputaron actos específicos a De Jesús Muriel como agre-sor de Martínez Díaz, aduciendo que éste actuaba en fun-ciones de su empleo con la “Policía de Puerto Rico y/o la Panadería Valoi” al momento del incidente, por lo que el Estado podía ser responsable.
Luego de varios trámites procesales, que incluyeron so-licitudes de desestimación y de sentencia sumaria por parte del Estado —en las que alegaba la prescripción de la causa de acción en su contra— el 26 de octubre de 1988 el ilustrado foro de instancia resolvió que la demanda original interrumpió el término prescriptivo respecto a De Jesús Muriel, por cuanto se le había designado como un “deman-dado con nombre desconocido”. Apéndice al escrito de mos-trar causa, pág. 27. Arribó a esta conclusión no obstante haber determinado que Martínez Díaz “conocía que su ata-cante era policía estatal desde la misma fecha de los hechos”. (Énfasis suplido.) íd., pág. 26 esc. 1. Bajo ese su-puesto, dictaminó que la acción contra el Estado no estaba prescrita y adujo que la responsabilidad vicaria de éste generaba una responsabilidad solidaria entre ambos y, por ende, la interrupción del término prescriptivo contra uno afectaba al otro.
Inconforme, el Estado acudió ante nos. El 3 de mayo de 1989 emitimos una resolución dirigida a la parte deman-dante para que mostrara causa por la cual no debíamos desestimar la acción contra el Estado por estar prescrita. *204La parte demandante oportunamente compareció. Sus ar-gumentos no nos persuaden. Entendemos que le asiste la razón al Estado Libre Asociado al sostener que la demanda está prescrita.
Por lo tanto, se desestima la demanda contra ella y se revoca la resolución de 26 de octubre de 1988 del Tribunal Superior, Sala de San Juan.
Lo pronunció y manda el Tribunal, y certifica el señor Secretario General. El Juez Asociado Señor Negrón García concurrió con opinión escrita, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López. La Juez Asociada Señora Naveira de Rodón disintió con opinión escrita. El Juez Asociado Señor Alonso Alonso disintió sin opinión escrita.
(.Fdo.) Francisco R. Agrait Liado Secretario General
— O —